Exhibit 10.6

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
February 5, 2014, by and among Malibu Boats, Inc., a Delaware corporation (the
“Company”), Black Canyon Management LLC, a Delaware limited liability company
(“Black Canyon”), and Jack D. Springer, a resident of the State of Texas, Wayne
D. Wilson, a resident of the State of Tennessee, and Ritchie L. Anderson, a
resident of the State of Tennessee (collectively, “Management”).

RECITALS

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Class A Common Stock, par value $0.01 per
share (the “Class A Common Stock”); and

WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Closing Date”), the Company, Black Canyon and Management wish to set
forth certain understandings between such parties, including with respect to
certain governance matters.

NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

(a) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, Controls, or is Controlled by, or is under common Control with,
the Person specified.

(b) “Agreement” means this Voting Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

(c) “Beneficial Owner” or “beneficially own” has the meaning set forth in Rule
13d-3 promulgated under the Exchange Act.

(d) “Black Canyon” has the meaning set forth in the Preamble.

(e) “Black Canyon Designee” has the meaning set forth in Section 2.1(a).

(f) “Black Canyon Entities” means Black Canyon, Black Canyon Direct Investment
Fund L.P., Black Canyon Investments L.P., Canyon Value Realization Fund, L.P.,
Loudon Partners, LLC, The Canyon Value Realization Master Fund, L.P. and their
respective successors and Permitted Assigns.

(g) “Board” means the board of directors of the Company.

(h) “Class A Common Stock” has the meaning set forth in the Preamble.

(i) “Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.



--------------------------------------------------------------------------------

(j) “Closing Date” has the meaning set forth in the Recitals.

(k) “Company” has the meaning set forth in the Preamble.

(l) “Control,” “Controlled by” and “under common Control with” means possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of a Person.

(m) “Director” means any member of the Board.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

(o) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

(p) “IPO” has the meaning set forth in the Recitals.

(q) “Law” means any statute, law, regulation, ordinance, rule, injunction,
order, decree, governmental approval, directive, requirement, or other
governmental restriction or any similar form of decision of, or determination
by, or any interpretation or administration of any of the foregoing by, any
Governmental Authority.

(r) “Management” has the meaning set forth in the Preamble.

(s) “Permitted Assigns” means, with respect to the Black Canyon Entities, their
respective Affiliates and any Transferee of Voting Stock that is Transferred
other than pursuant to a widely distributed public sale that agrees to become
party to, and to be bound to the same extent as its transferor by the terms of,
this Agreement.

(t) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or other form of business organization,
whether or not regarded as a legal entity under applicable Law, or any
Governmental Authority or any department, agency or political subdivision
thereof.

(u) “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing member, managing director or other governing
body or general partner of such limited liability company, partnership,
association or other business entity.



--------------------------------------------------------------------------------

(v) “Total Number of Directors” means the total number of Directors comprising
the Board.

(w) “Transfer,” “Transferor,” “Transferee” and “Transferred” shall mean, with
respect to any security, directly or indirectly, to sell, contract to sell,
give, assign, hypothecate, pledge, encumber, grant a security interest in,
offer, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend or otherwise
transfer or dispose of any economic, voting or other rights in or to such
security. When used as a noun, “Transfer” shall have such correlative meaning as
the context may require.

(x) “Voting Stock” means the Class A Common Stock or Class B Common Stock.

1.2 Construction. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.
When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(d) all sections, paragraphs or clause references not attributed to a particular
document shall be references to such parts of this Agreement.

ARTICLE II

CORPORATE GOVERNANCE MATTERS

2.1 Board Composition.

(a) Following the Closing Date, Black Canyon shall have the right, but not the
obligation, to nominate to the Board a number of designees equal to at least:
(i) 20% of the Total Number of Directors, so long as the Black Canyon Entities
and Management collectively beneficially own 15% or more of the voting power of
the shares of Voting Stock entitled to vote generally in the election of
directors; and (ii) 10% of the Total Number of Directors, so long as the Black
Canyon Entities and Management collectively beneficially own more than 5% but
less than 15% of the voting power of the Voting Stock entitled to vote generally
in the election of directors. For purposes of calculating the number of
Directors that Black Canyon is entitled to nominate pursuant to this
Section 2.1(a), any fractional amounts shall be rounded up to the nearest whole
number and the calculation shall be made on a pro forma basis, including, for
the avoidance of doubt, taking into account any increase in the size of the
Board (e.g., one and one-third Directors equates to two Directors). In addition,
Black Canyon shall have the right to remove and replace its Director-designees
at any time and for any reason and to nominate any individual(s) to fill any
such vacancies. In the event that Black Canyon has nominated less than the total
number of designees Black Canyon shall be entitled to nominate pursuant to this
Section 2.1(a), Black Canyon shall have the right, at any time, to nominate such
additional designees to which it is entitled hereunder, in which case, the
Company and the Directors shall take all necessary corporate action, to the
fullest extent permitted by applicable Law (including with respect to any
fiduciary duties under Delaware



--------------------------------------------------------------------------------

law), to (i) enable Black Canyon to nominate and effect the election or
appointment of such additional individuals, whether by increasing the size of
the Board or otherwise and (ii) designate such additional individuals nominated
by Black Canyon to fill such newly-created vacancies. Each such person whom
Black Canyon shall actually nominate pursuant to this Section 2.1(a) and who is
thereafter elected to the Board to serve as a Director shall be referred to
herein as a “Black Canyon Designee.”

(b) In the event that a vacancy is created at any time by the death, disability,
retirement or resignation of any Director designated by Black Canyon pursuant to
this Section 2.1, the remaining Directors and the Company shall, to the fullest
extent permitted by applicable Law (including with respect to any fiduciary
duties under Delaware law), cause the vacancy created thereby to be filled by a
new designee of Black Canyon, if such Director was designated by Black Canyon,
as soon as possible, and the Company hereby agrees to take, to the fullest
extent permitted by applicable Law (including with respect to any fiduciary
duties under Delaware law), at any time and from time to time, all actions
necessary to accomplish the same.

(c) The Company agrees, to the fullest extent permitted by applicable Law
(including with respect to any fiduciary duties under Delaware law), to include
in the slate of nominees recommended by the Board for election at any meeting of
stockholders called for the purpose of electing Directors the persons designated
pursuant to this Section 2.1 and to nominate and recommend each such individual
to be elected as a Director as provided herein, and to solicit proxies or
consents in favor thereof. The Company is entitled to identify such individual
as a Black Canyon Designee pursuant to this Agreement.

(d) In connection with any meeting of stockholders called or consent taken for
the purpose of electing Directors, each member of Management agrees to vote his
respective shares of Voting Stock in favor of the Black Canyon Designees
nominated by the Board.

ARTICLE III

COVENANTS

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles. For so long as the Black Canyon
Entities and Management collectively beneficially own 5% or more of the
outstanding shares of the Voting Stock, the Company shall, and shall cause its
Subsidiaries to, permit Black Canyon and its designated representatives, at
reasonable times and upon reasonable prior notice to the Company, to review the
books and records of the Company or any of such Subsidiaries and to discuss the
affairs, finances and condition of the Company or any of such Subsidiaries with
the officers of the Company or any such Subsidiary; provided, however, that the
Company shall not be required to disclose any privileged information of the
Company so long as the Company has used its best efforts to enter into an
arrangement pursuant to which it may provide such information to Black Canyon
without the loss of any such privilege.

3.2 Periodic Reporting.

(a) The Company will promptly deliver to Black Canyon, when available, one copy
of each annual report on Form 10-K and quarterly report on Form 10-Q of the
Company, as filed with the SEC. In the event the Company is not required to file
an annual report on Form 10-K or quarterly report on Form 10-Q, the Company may,
in lieu of the requirements of the preceding sentence, deliver, or cause to be
delivered, the following to Black Canyon:

(i) as soon as available, but not later than 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related statements of operations and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous year, all in
reasonable detail; and



--------------------------------------------------------------------------------

(ii) as soon as available, but in any event not later than 45 days after the end
of each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Company and its Subsidiaries, and the related
statements of operations and cash flows for such quarter and for the period
commencing on the first day of the fiscal year and ending on the last day of
such quarter; provided, however, that the Company shall not be required to
disclose any privileged information of the Company so long as the Company has
used its best efforts to enter into an arrangement pursuant to which it may
provide such information to Black Canyon without the loss of any such privilege.

(b) The Company shall deliver or cause to be delivered to Black Canyon:

(i) to the extent otherwise prepared by the Company, operating and capital
expenditure budgets and periodic information packages relating to the operations
and cash flows of the Company and its Subsidiaries; and

(ii) such other reports and information as may be reasonably requested Black
Canyon; provided, however, that the Company shall not be required to disclose
any privileged information of the Company so long as the Company has used its
best efforts to enter into an arrangement pursuant to which it may provide such
information to Black Canyon without the loss of any such privilege.

ARTICLE IV

AMENDMENT AND TERMINATION

4.1 Amendment and Waiver. Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Agreement shall be effective
against any party unless such modification, amendment or waiver is approved in
writing by each of the parties to this Agreement. The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

4.2 Termination of Agreement. This Agreement shall terminate on the earlier to
occur of (a) such time as Black Canyon is no longer entitled to nominate a
Director pursuant to Section 2.1(a) and (b) upon the delivery of a written
notice by Black Canyon to the Company requesting that this Agreement terminate.

ARTICLE V

MISCELLANEOUS

5.1 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be as
specified in a notice given in accordance with this Section 5.1):



--------------------------------------------------------------------------------

  (a) If to the Company:

Malibu Boats, Inc.

5075 Kimberly Way

Loudon, Tennessee 37774

Attention: Jack Springer

With a copy to:

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, Tennessee 37219

Attention: J. Chase Cole, Esq.

 

  (b) If to Black Canyon:

Black Canyon Management LLC

2000 Avenue of the Stars, 11th Floor

Los Angeles, California 90067

Attention: Michael Hooks

5.2 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consents, will
be null and void; provided, however, that Black Canyon shall be entitled to
assign, in whole or in part, to any of its Permitted Assigns without such prior
written consent any of its rights hereunder.

5.3 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any Person that is not a party hereto nor create or establish any
third party beneficiary hereto.

5.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.

5.5 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties unconditionally accepts the jurisdiction and venue of the Court
of Chancery of the State of Delaware or, if the Court of Chancery does not have
jurisdiction over a particular matter, any state or federal court within the
State of Delaware having jurisdiction, and the appellate courts to which orders
and judgments thereof may be appealed. In any such judicial proceeding, the
parties agree that in addition to any method for the service of process
permitted or required by such courts, to the fullest extent permitted by Law,
service of process may be made by delivery provided pursuant to the directions
in Section 5.1. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING
ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

5.6 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by it, the other parties hereto would be
irreparably harmed and could not be made whole by monetary damages. Each party
accordingly agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate and that the parties, in addition to any
other remedy to which they may be entitled at law or in equity, shall be
entitled to specific performance of this Agreement without the posting of bond.



--------------------------------------------------------------------------------

5.7 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject matter.

5.8 Severability. If any provision of this Agreement, or the application of such
provision to any Person or circumstance or in any jurisdiction, shall be held to
be invalid or unenforceable to any extent, (i) the remainder of this Agreement
shall not be affected thereby, and each other provision hereof shall be valid
and enforceable to the fullest extent permitted by Law, (ii) as to such Person
or circumstance or in such jurisdiction such provision shall be reformed to be
valid and enforceable to the fullest extent permitted by Law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

5.9 Headings. The headings, subheadings and captions contained in this Agreement
are included for convenience of reference only, and in no way define, limit or
describe the scope of this Agreement or the intent of any provision hereof.

5.10 Counterparts. This Agreement and any amendment hereto may be executed in
any number of separate counterparts, each of which shall be deemed an original,
but all of which together shall constitute one Agreement (or amendment, as
applicable).

[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Voting Agreement on the date
first above written.

 

COMPANY: MALIBU BOATS, INC. By:  

/s/ Jack D. Springer

Name:  

Jack D. Springer

Title:  

CEO

BLACK CANYON: BLACK CANYON MANAGEMENT LLC By:  

/s/ Michael Hooks

Name:  

Michael Hooks

Title:  

Managing Member

MANAGEMENT:

/s/ Jack D. Springer

Jack D. Springer

/s/ Wayne R. Wilson

Wayne R. Wilson

/s/ Ritchie L. Anderson

Ritchie L. Anderson